DETAILED ACTION
Specification
The amendments to the title and specification are acceptable (pp. 2 and 3 of Applicant’s reply filed on March 15, 2021).

Response to Arguments
Applicant’s claim amendments and arguments in the reply filed on March 15, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		the previous 35 U.S.C. 112, second paragraph rejections, and 
which are hereby withdrawn by the Examiner.  

Independent Claims 1 and 9 were previously indicated as allowable subject matter (paragraphs #10 and #11 in the Final Rejection having notification date of February 4, 2021).  Applicant has further amended independent Claim 16 with the allowable subject matter previously identified in Claims 1 and 9 (i.e., a combination of vane features in combination with the other elements recited in these claims) and asserted these amendments (pp. 16-18 of Applicant’s reply filed on March 15, 2021) overcome the previous 35 U.S.C. 103 rejection of Claim 16.  The Examiner finds Applicant’s assertion persuasive such that the previous 35 U.S.C. 103 rejection of independent Claim 16 is obviated and is withdrawn.        
	This application is now in condition for allowance.

Allowable Subject Matter
Claims 1, 4-9, 12-19, and 21-23 are pending and allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAUL THIEDE/
Examiner, Art Unit 3746	
Wednesday March 17, 2021

/Mary Davis/Primary Examiner, Art Unit 3746